Rabin, J. (concurring and dissenting in part).
I concur in the affirmance of that portion of the order of Special Term insofar as it denied defendant’s motion to dismiss the first and third causes of action. I believe them to be good. The plaintiff acted as the sales agent of the defendant for a period of 15 years—with the right on the part of the defendant to cancel such relationship. The parties worked in close co-operation under a written agreement for that length of time. The books of the plaintiff were open to the defendant at all times and the parties worked closely together. This was no arm’s length arrangement, but one of close, largely noncompetitive business relationship. I feel that not only do good morals impose, but the law itself should impose a duty upon the defendant, in these circumstances, to refrain from interfering with the relationship existing between the plaintiff and its employees, even though the employees did not have definite contracts but could be discharged at the will of the plaintiff. Defendant should have refrained from such interference at least until such time as it terminated the distributorship of the plaintiff. Plaintiff should not have been required to be on the alert to protect itself against the enticement of its employees by this defendant during the continuance of the relationship between the parties. For that reason I vote to affirm with respect to cause of action No. 1. For the same reasons cause of action No. 3 should likewise be sustained.
I dissent, however, from the dismissal of the fifth cause of action. It pleads a modification of the original agreement in two respects. First—by defendant agreeing to extend the term of the contract for a long period. That is too indefinite to be enforeible. Second—by the defendant agreeing to give a reasonable notice before termination. It is alleged that despite the modification defendant failed to give such notice. That in my opinion constitutes a good cause of action and the loss of profits sustained by plaintiff for a period which a jury may find constitutes reasonable notice, is properly pleaded as damages.
With respect to the sixth cause of action—while I agree that it is insufficient in that damages are not properly alleged — I think leave should be given to amend. The sixth cause of action is substantially the same as the fifth with the exception that it is based in fraud rather than in breach of contract. The fraud alleged" is that although the defendant agreed to the amendment of the original contract between the parties to give plaintiff reasonable notice prior to determination, yet at the time of making such agreement it never intended to carry out its promise. That makes out a good cause of action. The damage which "may be recovered however is not the same in fraud as it would be for breach of contract as alleged in the fifth cause of action. The plaintiff may not recover for loss of profits for that would be an attempt to enforce the contract. Fraud looks *742toward rescission. Plaintiff must allege damages solely resulting from the alleged fraud.
Accordingly, I vote to affirm with respect to the first and third causes of action, and vote to affirm with respect to the fifth cause of action. I vote to modify the finding of the lower court with respect to the sixth cause of action to the extent of permitting the plaintiff to replead. In all other respects I concur with the majority.
Peek, P. J., and Cox, J., concur in Memorandum by the Court; Breitel, J., dissents in part and votes to further modify so as to ■ dismiss, in addition, the first and third causes of action, without leave to replead, in opinion, in which Botein, J., concurs; Rabin, J., concurs in part and dissents in part in opinion.
Order modified in accordance with memorandum and, as so modified, affirmed. Settle order on notice.